RENDERED: APRIL 9, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0266-MR


RIVER CITY FRATERNAL ORDER OF POLICE
LODGE NO. 614, INC.                                              APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE BRIAN C. EDWARDS, JUDGE
                       ACTION NO. 18-CI-006171



LOUISVILLE/JEFFERSON COUNTY METRO
GOVERNMENT; and KENTUCKY LABOR
CABINET                                                           APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, KRAMER, AND MAZE, JUDGES.

KRAMER, JUDGE: The overarching question presented in this appeal is whether

the appellee, Louisville/Jefferson County Metro Government, by and through its

police department (“LMPD”), committed an unfair labor practice by requiring one

of its employees, Sgt. David Mutchler, who was a member and – at the time of
these events – President of appellant River City Fraternal Order of Police, Lodge

No. 614, Inc. (“FOP”) to submit to an investigative interview from LMPD’s

Professional Standards Unit (“PSU”). This question was adjudicated by the

Kentucky Labor Cabinet (“Cabinet”) and reviewed by the Jefferson Circuit Court;

and both tribunals answered in the negative. Upon review, we affirm.

             We begin with a discussion of the relatively brief interview itself,

which occurred on August 2, 2017, and concerned a disciplinary matter. Mutchler,

testifying not as a party but as a witness, did so in relevant part as follows:

             Q: August 2. All righty. And it is 10:47. Okay.
             Sergeant Mutchler, thanks for having me over. Ah, as
             you are aware the Chief initiated an investigation into
             Lieutenant Donny George as filing of a hostile working
             environment. This investigation is to determine whether
             these documents that were submitted were deceptive in
             nature, okay? Ah, during the course of the investigation,
             there was a memo that turned up by Sergeant Armand
             [sic] White and that, ah, he indicated that he did not
             authorize the filing of this hostile working environment
             by Lieutenant Donny George. In his memo he indicated
             that he spoke with you as the FOP President regarding
             this situation. Ah, do you recall having a conversation
             with Sergeant White, ah, regarding this incident?

             MUTCHLER: Um, yes. Ah, and I do need to say that,
             um, I am obviously complying with the department and
             the Chief’s orders to provide this statement. Um, and
             I’m, I will obviously do that. Ah, but I do wanna note
             that, ah, the statement is under protest as we believe, ah,
             the lodge believes that, ah, request for representation and
             conversations with the collective bargaining
             representative, ah, are somewhat privileged. But yes, I
             do recall a conversation with, ah, with Sergeant White.

                                          -2-
Q: Okay. In his memo, ah, and just let the record show
I’m looking at the, the memo right now. In his memo he
states that, um, they spoke to you by phone and he stated
that, that Sergeant Mutchler, he said, did say that, “He
thought if I had a problem I would’ve come to him
directly.” Let, let me ask you this. At any time during
your conversation with Sergeant White, did he indicate
that he did not authorize the filing of this hostile working
environment or did he indicate that this was filed without
his permission?

MUTCHLER: I do not recall that we actually spoke
about the hostile work environment filing I guess is, is
the proper word. Um, I spoke with him, ah, and I did
mention to him that normally, ah, officers would reach
out on their own if they had some sort of issue. Um, but
it’s not, I mean, it’s happened before where officers have
called or COs have called on other officers, on another
officer’s behalf. Um, ah, what I recollect from the
conversation is generally that, um, he just wanted to be in
a situation where he knew who was going to be giving
him his orders and his job tasks so he could follow that,
ah, and that he did, you know, was, didn’t want to be
involved in conflicts with those above his rank.

Q: Mm-hm.

MUTCHLER: Um, he just wanted to do his job,
basically. Um, I don’t recall if, I don’t recall the
chronology as far as, I don’t remember when I was
informed that there even was a filing of a, of a hostile
work environment. I just knew that I had spoken with
Sergeant White, and previously [sic] speaking to him I
had spoken with Lieutenant George but I, I don’t
remember, I don’t recall that we did that, if that was
discussed or not and I am definitely not saying that that
didn’t come up.

Q: Mm-hm.


                            -3-
             MUTCHLER: But I don’t recall in the conversation if he
             mentioned the hostile working environment or, or even
             mentioned that he didn’t want it to be filed. I don’t,
             unfortunately I talk to hundreds of people and I just don’t
             recall whether that even came up.

             Q: Okay.

             MUTCHLER: Um, but it’s very possible that it did.

             Q: Mm-hm.

             MUTCHLER: I have to say that. I just, I simply don’t
             recall.

             Q: Okay. Ah, that’s all I have for you. Thank you so
             much for letting me come down and I will conclude this
             interview at 1052 hours.

             In short, PSU asked Mutchler three questions: (1) Did he recall

having a conversation with Sgt. Armin White? (2) If so, was the conversation

about a “hostile working environment” complaint that Lt. Donny George filed on

his behalf? And if so, (3) had Sgt. White stated whether he had authorized George

to file it on his behalf? Essentially, Mutchler’s answers to those three questions

were: (1) yes; (2) I can’t remember; and (3) I can’t remember.

             As the substance of what is set forth above tends to indicate, Mutchler

was interviewed as part of a PSU investigation relating to a “hostile working

environment” complaint that Lt. George – an LMPD officer and one of Sgt.

White’s supervisors – submitted to his superiors, purportedly on Sgt. White’s

behalf in January 2017. During PSU’s investigation of the complaint, however,

                                         -4-
Sgt. White denied making the complaint or authorizing Lt. George to file any

complaint on his behalf. Consequently, PSU focused its investigation upon

whether Lt. George had filed a false report.

             As the substance of the August 2, 2017 interview further indicates,

PSU investigators only sought to interview Mutchler for a limited reason.

Specifically, Sgt. White stated to PSU investigators that he had had a brief

telephone conversation with Mutchler relating to this matter at some point after

January 2017, but that he did not recall saying anything to Mutchler during their

conversation about a purported hostile work environment or about any complaint

to that effect. By interviewing Mutchler, PSU wished to corroborate Sgt. White’s

statement.

             As indicated at the onset of this opinion, however, whether Lt. George

did or did not file a false report is irrelevant. Rather, the present appeal is

exclusively concerned with what Mutchler stated at the onset of his PSU interview:

             I do wanna note that, ah, the statement is under protest as
             we believe, ah, the [FOP] believes that, ah, request for
             representation and conversations with the collective
             bargaining representative, ah, are somewhat privileged.

             In other words, Mutchler (and the FOP) believed that the LMPD acted

improperly at the August 2, 2017 interview because it had required him to divulge

privileged information, i.e., information protected by a “union business” privilege.

Moreover, on June 26, 2017 – in anticipation of that interview, and with a full

                                           -5-
knowledge of its scope – the FOP filed a “charge of unfair labor practice” with the

Kentucky Labor Cabinet. There, the FOP set forth its position, stating in relevant

part:

                [A]n effort to interrogate the Lodge President regarding
                actions in his role representative of officers in
                disciplinary matters, constituted unlawful coercion
                pursuant to provisions of KRS[1] 67C.400, et seq. (the
                Kentucky statutes establishing collective bargaining
                between FOP 614 and Louisville Metro), including
                specifically KRS 67C.406(1)(a) and KRS 67C.402(1),
                which provisions are based on analog provisions of the
                National Labor Relations Act.

                ...

                Louisville Metro’s actions as described above constitute
                unlawful coercion as prohibited by and made an unfair
                labor practice in KRS 67C.400 et seq.

                As an aside, the bulk of the FOP’s arguments before this Court and

below have primarily focused upon the following two propositions: (1) Based

upon “provisions of the National Labor Relations Act,” a “union business”

privilege has been recognized in jurisdictions outside of Kentucky; and (2) because

KRS 67C.406(1)(a) and KRS 67C.402(1) share similarities with those “provisions”

of the National Labor Relations Act, a “union business” privilege should now be

recognized in Kentucky.




1
    Kentucky Revised Statute.

                                           -6-
             Regarding what the “union business privilege” is and why it applied

here, however, the FOP has never provided any substantive analysis. Instead, and

from all appearances of its various pleadings below and brief before this Court, the

FOP has simply adopted Mutchler’s lay understanding of what it is and why it

applied. As illustrated by his October 5, 2017 testimony before the Cabinet

regarding the FOP’s charge of “unfair labor practice” against LMPD, Mutchler

described his understanding of this “privilege” in relevant part as follows:

             MUTCHLER: I think that discussions that I have with
             members as the FOP president as their elected
             representative, I think a large majority, if not all of those
             are privileged.

             Q: All of them? You think all of them are?

             MUTCHLER: I said all or a large majority.

             Q: No matter what the circumstances leading to that
             conversation are?

             MUTCHLER: No. Obviously I may even seek legal
             assistance regarding that. If a member called me up and
             said they just killed their wife, I don’t think that’s
             privileged. So I think it would depend on the
             circumstance. But if it involved administrative issues
             where they’re speaking to me whether officially or
             peripherally about representation, I do believe that that
             should be privileged.

             Q: Do you think that’s true whether that person is the
             subject of an investigation or not?

             MUTCHLER: I think that when they’re contacting me
             because they may be or may soon be the subject of an

                                          -7-
investigation and they want representation and they need
to give me a general idea of what’s going on so I can
direct them to the appropriate representation, I think that
should be privileged. I think once that occurs, and they
found the representation they need, and then they’re told,
hey, you are officially told you’re under investigation and
don’t discuss this, I think that my role is, for the most
part over in that circumstance until of course, you know,
it comes up again. For instance, if an officer is
disciplined and they appeal that discipline obviously I
assist in representing them at the merit board. Or if
anything else occurs that they need representation for
peripherally, I would be, but I don’t, there’s no need for
me to know details, extreme details of something. I don’t
ask for that and I’m usually not given that. I just need to
know how I need to get them the representation. I think
that part should be privileged, yes.

Q: So I think your position is, with limited exceptions,
the conversations you’re having with membership in your
capacity as FOP president should be subject to a
blanket-type of privilege; is that right?

MUTCHLER: I think so, yes.

...

Q: Do you agree that Sergeant White/Lieutenant White
was in a position to waive any conversations he may
have had with you, any privilege that may have applied?

MUTCHLER: Well, first I became aware of the waiver
via Lodge counsel, Mr. Leightty and no, I don’t believe
that regardless what personally Sergeant White or
Lieutenant White may feel, I don’t believe he has the
authority to waive for the Lodge.

Q: Who do you think has the authority to waive any,
let’s just say the privilege of the Lodge while we’re all


                            -8-
             sitting here today? Who do you think has the authority to
             waive it?

             MUTCHLER: I don’t think it should be waived at all.

             Q: Ever, by anyone?

             MUTCHLER: I can’t sit here and think of every
             circumstance that could potentially happen that none of
             us may accept, but I mean, for the most part I think it’s a
             privilege that shouldn’t be waived. Obviously I made a
             comment earlier, you know, I mean, if somebody comes
             to me and tells me that they’ve committed crimes
             obviously there’s potential it should be waived. I would
             obviously contact Lodge counsel about that. On
             administrative matters I believe that I’m the elected
             representative for them, and that they should be able to
             have candid conversations with me and that I should not
             be able to waive for them and they should not be able to
             waive for the Lodge.

(Emphasis added.)

             As emphasized, Mutchler understood a “union business privilege”

blanketly applied to (and thus, in a disciplinary context, exempted him from

testifying about) discussions he has had with union membership while functioning

in his role as a union representative. Mutchler also believed this privilege could

not be voluntarily waived by any individual union member, defining the only

“potential” exception to this privilege as, “if somebody comes to me and tells me

that they’ve committed crimes.”




                                         -9-
             Since Mutchler testified, the FOP has somewhat refined its

understanding of this “privilege.” In its brief before this Court, the FOP

summarizes it as follows:

             Appellant submits that because a labor organization
             cannot fulfill its statutory duty to represent members
             regarding “conditions of employment”—which include
             matters of discipline [FN]—and any of its agents who are
             employees of LMPD (as FOP president Mutchler was)
             would be forced to warn any represented employee
             seeking assistance regarding a disciplinary [sic] against
             disclosing the facts of the situation because, in effect, I
             can be compelled by LMPD to divulge what you disclose
             to me there must be protection against coerced
             disclosures of the agent’s communications with
             employees in the course of disciplinary matters.

                   [FN] See, e.g., Nat’l Licorice Co. v. NLRB,
                   309 U.S. 350 (1940), affirming an NLRB
                   order that an employer cease bypassing
                   negotiation with the union regarding
                   disciplinary discharge.

             The term “privilege” has been applied to this protection
             in many of the cases, and throughout this case. However,
             the protection is so specific and limited that “privilege”
             may be an exaggerated description:

                • The “privilege” applies only in the collective-
                  bargaining context, and only when the union agent
                  in question is employed by LMPD—non-LMPD
                  employees are of course not subject to LMPD
                  orders. (As it happens, the current FOP 614
                  president, Ryan Nichols, is retired from LMPD
                  and thus immune from any coercive power of
                  LMPD.)




                                        -10-
                • It applies only to information the union agent has
                  gathered in order to assist an officer in “anticipated
                  or ongoing disciplinary proceedings.”[FN]

                   [FN] See, e.g., Bell v. Village of
                   Streamwood, 806 F. Supp. 2d 1052, 1056
                   (N.D. Ill. 2011), discussed infra.

                • The “privilege” has no application to court
                  proceedings, or administrative proceedings other
                  than the disciplinary proceeding for which the
                  communications were made.

             The main point is that this limited privilege is necessary
             for the purposes of the applicable collective bargaining
             statutes to be effected, and therefore the Legislature must
             be deemed to have intended it.

             With that said, perhaps the best clue to what the “union business

privilege” actually is, and why no such privilege could have applied here, is found

in the second footnote of the FOP’s own argument, i.e., its citation to Bell v.

Village of Streamwood, 806 F. Supp. 2d 1052 (N.D. Ill. 2011). There, the “union

business privilege” was defined as follows:

                    Union representatives . . . may have various duties,
             including representing union members in disciplinary
             proceedings and internal investigations. In the course of
             representing a union member accused of some
             wrongdoing, a union representative may receive
             confidential information. This role is not unlike that of
             an attorney. As with the attorney-client privilege, there is
             a strong interest in encouraging an employee accused of
             wrongdoing to communicate fully and frankly with his
             union representative, in order to receive accurate advice
             about the disciplinary process. See U.S. Dept. of Justice
             v. Fed. Labor Relations Auth., 39 F.3d 361, 368-69 (D.C.

                                         -11-
             Cir. 1994) (recognizing an employee-union
             representative privilege in the context of labor law). The
             Court therefore holds that an employee-union
             representative privilege will extend to communications
             made (1) in confidence; (2) in connection with
             “representative” services relating to anticipated or
             ongoing disciplinary proceedings; (3) between an
             employee and his union representative; (4) where the
             union representative is acting in his or her official
             representative capacity. Cf. United States v. BDO
             Seidman, LLP, 492 F.3d 806, 815 (7th Cir. 2007)
             (defining attorney-client privilege). Like the attorney-
             client privilege, the employee-union representative
             privilege is limited in that it extends only to
             communications, not to the underlying facts. Discussing
             a relevant fact with a union representative will not shield
             it from discovery. See Upjohn Co. v. United States, 449
U.S. 383, 395, 101 S. Ct. 677, 66 L. Ed. 2d 584 (1981)
             (holding the attorney-client privilege protects the
             disclosure of communications but does not protect the
             client from disclosing the underlying facts.)

             The expectation of confidentiality is critical to the
             employee-union representative privilege. Without
             confidentiality, union members would be hesitant to be
             fully forthcoming with their representatives,
             detrimentally impacting a union representative’s ability
             to advise and represent union members with questions or
             problems. Absent an expectation of confidentiality, there
             is little need to protect the communications.
Id. at 1056-57 (emphasis added).

             Thus, contrary to Mutchler’s understanding (which the FOP has

always adopted in this matter), the “union business privilege,” where it has been

recognized, is not a “blanket-type of privilege” that applies to every conversation




                                        -12-
that a union representative has with a union member. Rather, where it has been

recognized, it has been deemed comparable to the “attorney-client” privilege.

            And, in the words of another Court that discussed more of the legal

underpinnings of this “privilege”:

            [It] appears to originate from a decision by the Federal
            Labor Relations Authority (“FLRA”) in U.S. Department
            of the Treasury Customs Service Washington, D.C.
            (Respondent) & Nat’l Treasury Employees Union
            (Charging Party), 38 F.L.R.A. 1300 (Jan. 8, 1990). In
            that case, the privilege was recognized for the benefit of
            the employee: “that the employee be free to make full
            and frank disclosure to his or her representative in order
            that the employee have adequate advice and a proper
            defense.” Id. at 1308 (emphasis added). In the few cases
            that have recognized this privilege, the privilege has been
            asserted for the benefit of protecting employee
            disclosures, not those of the union representative. See
            U.S. Dep’t of Justice v. Fed. Labor Relations Auth., 39
F.3d 361, 368-69 (D.C. Cir. 1994); Bell v. Vill. of
            Streamwood, 806 F. Supp. 2d 1052, 1058 (N.D. Ill.
            2011); Long Beach Naval Shipyard Long Beach,
            California (Respondent) & Fed. Emps. Metal Trades
            Coun-cil AFL-CIO (Charging Party/union), 44 F.L.R.A.
            1021, 1038 (Apr. 29, 1992). The union representative-
            bargaining unit member privilege is analogous to the
            attorney-client privilege, whose purpose is also to [sic]
            “to encourage full and frank communication between
            attorneys and their clients.” Upjohn Co. v. United States,
            449 U.S. 383, 389, 101 S. Ct. 677, 66 L. Ed. 2d 584
            (1981). And just as the attorney-client privilege “is that
            of the client, not that of the attorney,” Am. Standard Inc.
            v. Pfizer Inc., 828 F.2d 734, 745 (Fed. Cir. 1987), if there
            is a union representative-bargaining unit member
            privilege, it belongs to the employee and not the union
            representative.


                                        -13-
Martin v. Department of Homeland Security, 810 F. App’x 867, 871 (Fed. Cir.

2020) (some emphasis added).

             In short, it is unsurprising that the FOP’s understanding of whom the

“union business privilege” belongs to derives from the testimony of Mutchler – a

lay witness – rather than any form of legal authority. The “union business

privilege,” in the limited cases where it has been recognized, does not belong to the

union or its representative. Just as the attorney-client privilege belongs to the

client, the union business privilege belongs to the employee. Id.

             Recall, when Mutchler testified during the administrative proceedings

before the Cabinet, he was asked about and acknowledged that there had been a

“waiver” from Sgt. White of “any privilege” that might have applied to any

conversation they may have had relative to this matter. Specifically, on June 23,

2017, Sgt. White executed a written waiver stating:

             This letter is to notify the Professional Standards Unit
             that I Sergeant Armin White waive any client privilege
             that may or may not exist regarding my conversations
             with the FOP Lodge 614 regarding Professional
             Standards Unit case 17-034.

             I consent to the Professional Standards Unit investigators
             speaking to FOP Lodge 614 regarding my conversations
             with FOP President Sgt. David Mutchler.

             To be clear, Mutchler and the FOP have never disputed that Sgt.

White’s waiver, set forth above, was knowing, voluntary, and intentional. See


                                         -14-
Mullins v. Picklesimer, 317 S.W.3d 569, 578 (Ky. 2010) (discussing elements of

waiver). Indeed, Sgt. White testified during the administrative proceedings before

the Cabinet that it was knowing, voluntary, and intentional; and, the FOP did not

question his testimony at all. Instead, the FOP’s argument has always been one of

authority, i.e., that the “union business privilege” belonged to the FOP, not Sgt.

White.

             In its own review of this matter, the Cabinet determined in its

dispositive order that LMPD did not commit an unfair labor practice by requiring

Mutchler to submit to the PSU interview because: (1) “there is no indication that

Sgt. Mutchler was asked to divulge any information that may have been considered

confidential”; and, in any event, because (2) there is no established union business

privilege in Kentucky. The Jefferson Circuit Court made the same determinations.

             Now on appeal, as noted, the FOP once again directs most of its

arguments toward the proposition that we should recognize a union business

privilege in Kentucky. While that is an interesting question, we cannot answer it

on the case before us because even if such a privilege could be recognized (which

we have strong reservations about), it belonged to Sgt. White. And, he did not




                                        -15-
deem his conversation with Mutchler confidential and waived any privilege in

writing.2

              It is enough to say, however, that while opinions differ on this subject

across many jurisdictions,3 the Kentucky Supreme Court has promulgated no rule

recognizing such a privilege; nothing in KRS Chapter 67C explicitly recognizes

any such privilege; and, simply inferring a privilege from a statute is, as our

caselaw amply demonstrates, a strongly disfavored practice. See Kentucky Rule of

Evidence (KRE) 501 (providing that privileges can be granted by the Constitution,

rules promulgated by the Kentucky Supreme Court, or by statute); see also Collins

v. Braden, 384 S.W.3d 154, 159 (Ky. 2012) (explaining “the almost universally

accepted rule that testimonial privileges are generally disfavored and should be

strictly construed.” (citation omitted)). If the FOP wishes to pursue the recognition

and protection of the privilege, that is more appropriately the prerogative of the

legislative branch or the Kentucky Supreme Court. Hence, given this and in light

of Sgt. White’s wavier, any further discussion of case law from other jurisdictions

as cited by the FOP is a futile endeavor.


2
  The FOP also asks this Court to consider whether the privilege might have applied, had LMPD
questioned Mutchler about any conversations Mutchler may have had with Lt. George –
someone who did not execute a waiver of any kind of privilege. We decline to do so because it
is not our prerogative to render advisory opinions. See Bingham Greenebaum Doll, LLP v.
Lawrence, 567 S.W.3d 127, 129-30 (Ky. 2018).
3
 See, e.g., Michael D. Moberly, Extending a Qualified Evidentiary Privilege to Confidential
Communications Between Employees and Their Union Representatives, 5 NEV. L.J. 508 (2004).

                                            -16-
             In sum, a reviewing court may only overturn the decision of an

agency if the agency acted arbitrarily or outside the scope of its authority, if the

agency applied an incorrect rule of law, or if the decision itself is not supported by

substantial evidence on the record. Ky. State Racing Comm’n v. Fuller, 481
S.W.2d 298, 300-07 (Ky. 1972). Here, the FOP’s sole contention is that the

Cabinet misapplied the law discussed above. We disagree. For the reasons

discussed above, we therefore AFFIRM.

             MAZE, JUDGE, CONCURS AND FILES SEPARATE OPINION.

             CALDWELL, JUDGE, DISSENTS AND FILES SEPARATE

OPINION.

             MAZE, JUDGE, CONCURRING: I fully agree with the reasoning

and the result of the majority opinion. I write separately to emphasize the reasons

why this is not the case to recognize a union business privilege. First and

foremost, as the majority opinion aptly states, Sgt. White made a knowing and

voluntary waiver of any privilege. I agree with the majority that the FOP has no

standing to assert a privilege.

             Furthermore, our legislature has the exclusive authority to adopt

privileges on matters outside of courtroom proceedings. Commonwealth, Cabinet

for Health and Family Servs. v. Chauvin, 316 S.W.3d 279, 286 (Ky. 2010). When

courts are called upon to address the issue, the issue is generally whether the


                                         -17-
General Assembly expressed a clear intent to establish a privilege, either through

the express language of the statute or by necessary implication. In Chauvin, the

General Assembly enacted legislation limiting the disclosure of KASPER4

information. Id. Similarly, in Manns v. Commonwealth, 80 S.W.3d 439 (Ky.

2002), the Court discussed a statutory provision restricting disclosure of juvenile

records. And in Sisters of Charity Health Systems., Inc. v. Raikes, 984 S.W.2d 464

(Ky. 1998), the legislation limited the disclosure of peer-review hospital records in

medical malpractice suits. In each of these cases, the Court inferred the General

Assembly’s intent to create a privilege from statutory language excluding certain

specifically identified records from disclosure.

                Here, the FOP does not cite to any specific statutory language creating

an exception from disclosure of identified information. Rather, the FOP argues

that this Court should infer the existence of a privilege as a necessary implication

of the collective bargaining scheme in KRS Chapter 67C. The FOP points out that

other jurisdictions have inferred the existence of a union business privilege from

similar statutory language. The National Labor Relations Board (NLRB)

recognized the existence of an implied union business privilege under the National

Labor Relations Act in Cook Paint and Varnish Co., 258 N.L.R.B. No. 166, 258
N.L.R.B. 1230, 1981 WL 21122 (1981). However, the NLRB has been delegated


4
    Kentucky All-Schedule Prescription Electronic Records.

                                              -18-
broad authority to enforce the Act’s provisions prohibiting employers from

engaging in any unfair labor practice affecting commerce. May Dep’t Stores Co. v.

N.L.R.B., 326 U.S. 376, 390, 66 S. Ct. 203, 211-12, 90 L. Ed. 145 (1945). The

FOP does not identify any similar delegation of authority to the Labor Cabinet.

             Nevertheless, the FOP points out that courts in other states have

adopted similar interpretations of their collective bargaining statutes. But to date,

only two states, New York and Alaska, have applied the Cook Paint reasoning to

their statutes. See City of Newburgh v. Newman, 421 N.Y.S.2d 673, 70 A.D.2d
362 (N.Y. App. Div. 1979), and Peterson v. State, 280 P.3d 559 (Alaska 2012).

Illinois has expressly adopted a statutory union agent – union member privilege.

Bell v. Vill. of Streamwood, 806 F. Supp. 2d 1052 (N.D. Ill. 2011) (citing 735 ILL.

COMP. STAT. ANN. 5/8-803.5). And three other states, California, New Hampshire,

and Massachusetts, have declined to apply the Cook Paint reasoning to their

collective bargaining statutes. American Airlines, Inc. v. Superior Court, 114 Cal.

App. 4th 881, 891, 8 Cal. Rptr. 3d 146 (2003); In re Grand Jury Subpoena, 155
N.H. 557, 560–561, 563, 926 A.2d 280, 283 (2007); and Chadwick v. Duxbury

Pub. Schs., 475 Mass. 645, 655, 59 N.E.3d 1143, 1151 (2016).

             Thus, the weight of precedent does not overwhelmingly favor the

interpretation of KRS Chapter 67C advocated by the FOP. In any event, Kentucky

law does not favor broad assertions of privilege because they contravene the


                                         -19-
fundamental principle that the public has a right to every man’s evidence. Raikes,
984 S.W.2d at 468. For this reason, our courts generally refrain from recognizing

privileges merely by implication of statute. See Caldwell v. Chauvin, 464 S.W.3d
139, 159-60 (Ky. 2015) (holding that the federal Health Insurance Portability and

Accountability Act (HIPAA) does not create a privilege prohibiting interviews of

nonexpert treating physicians). I am convinced that this Court is not authorized to

adopt such a broad reading of the statute. Rather, that prerogative is left to either

the Kentucky General Assembly or our Supreme Court, not to an intermediate

appellate court. As a result, even if the proposed privilege had not been clearly

waived, I would decline to recognize the existence of a union business privilege in

this case.

             CALDWELL, JUDGE, DISSENTING: I respectfully dissent. In the

narrow context of determining whether unfair labor practices occurred in the

course of internal disciplinary proceedings and investigations, Kentucky Revised

Statutes (KRS) 67C.400 et seq. implicitly creates a limited “privilege” such that

the FOP representative cannot be compelled to disclose the content of

communications with union members about internal disciplinary proceedings to the

employer. Further, while I believe the majority opinion is correct that this limited

“privilege” would belong to the employee and not the union, the Kentucky Labor

Cabinet did not make a finding that the employee had validly waived this privilege.


                                         -20-
Therefore, I would reverse the Jefferson Circuit Court’s judgment and remand with

directions to vacate the Cabinet’s denial of the unfair labor practice charge and

remand to the Cabinet to determine if the “privilege” was validly waived.

             Of note, while both parties and the courts have used the term

“privilege,” and it is not inaccurate, it also imbues a meaning of consequence far

more reaching than what I perceive is sought. I would express no opinion as to

whether a union business privilege exists other than as implicitly arising under

KRS 67C.400 et seq. in the specific context discussed herein. In other words, I

would not reach whether Kentucky law generally recognizes a union business

privilege nor whether a union business privilege arises under any other statute,

regulation, or other legal authority. I would simply recognize that the

communications between an employee and his union representative regarding

internal disciplinary proceedings in the specific context here are confidential. And

I would recognize that it is an unfair labor practice in this context for an employer

to compel disclosure of those communications under threat of further disciplinary

actions or other coercive measures. For ease of reference, I will refer to a “union

business privilege” to signify the protection from disclosure of confidential

communications between union representatives and members regarding internal

disciplinary proceedings—again, in the specific context here (i.e., application of

KRS 67C.400 et seq.).


                                         -21-
             I must disagree with the circuit court’s opinion, and the concurring

majority opinion, accepting the Cabinet’s argument that it lacked authority to

recognize a union business privilege because “KRS 67C.402 and KRS 67C.406

contain no language which would lead to the creation of a union business privilege

between a union representative and its members.” And while I do not

fundamentally disagree with the circuit court’s view of the legislature as having

power to create privileges, I construe the legislature’s adoption of KRS 67C.400, et

seq. to necessitate by implication the creation of this limited union business

privilege, particularly in light of authority in existence at the time of its adoption—

such as Cook Paint and Varnish Co., 258 N.L.R.B. No. 166, 258 N.L.R.B. 1230

(1981). Despite any lack of specific language explicitly recognizing a privilege or

the confidentiality of certain communications, I believe such a privilege is implied

reading all words and phrases in the governing statutes in their proper context. In

short, I disagree with the Cabinet’s conclusion that the existence of this privilege is

precluded by a lack of explicit language specifically referring to a “privilege” or

information deemed “confidential.”

             KRS 67C.402(1) states:

             Police officers of a consolidated local government shall
             have, and shall be protected in the exercise of, the right
             of self-organization, to form, join, or assist any labor
             organization, to bargain collectively through
             representatives of their own choosing on questions of


                                         -22-
                 wages, hours, and other conditions of employment free
                 from interference, restraint, or coercion.

Our legislature has long called for liberal construction of statutes, “with a view to

promote their objects and carry out the intent of the legislature . . . .” KRS

446.080(1) (enacted in 1942). Further, in construing statutes, we must consider all

words or phrases in a statute and not ignore some words or phrases. Pearce v.

University of Louisville, by and through its Board of Trustees, 448 S.W.3d 746,

751 (Ky. 2014); Krieger v. Garvin, 584 S.W.3d 727, 729 (Ky. 2019).

                 So, when construing KRS 67C.402(1)’s language “to bargain

collectively through representatives of their own choosing on questions of wages,

hours, and other conditions of employment free from interference, restraint, or

coercion” there is simply no logical way to not include internal disciplinary

proceedings as an “other condition[] of employment.” (Emphasis added.) In fact,

when considering “other conditions of employment” outside of those relating to

wages and hours, it is difficult to think of one more significant than conduct codes

and rules regarding internal disciplinary measures.

                 As FOP points out, many provisions KRS 67C.400 et seq. are nearly

identical to provisions of the National Labor Relations Act (NLRA).5 Thus, I find


5
    See KRS 67C.402(1) & (3), providing:

         (1) Police officers of a consolidated local government shall have, and shall be
         protected in the exercise of, the right of self-organization, to form, join, or assist

                                                  -23-
persuasive outside authority construing the NLRA or other similar statutory

provisions to recognize a limited union business privilege in the context here. See

Cook Paint and Varnish Co., supra; City of Newburgh v. Newman, 421 N.Y.S.2d
673, 70 A.D.2d 362 (N.Y. App. Div. 1979).

               While Kentucky courts may not be required to follow Cook Paint or

federal or other state court cases construing the NLRA or similar statutes to

determine if a union business privilege exists, we may certainly consider whether

we find such outside authority persuasive, particularly when there is no Kentucky


       any labor organization, to bargain collectively through representatives of their
       own choosing on questions of wages, hours, and other conditions of employment
       free from interference, restraint, or coercion.

       ...

       (3) Labor organizations recognized by a consolidated local government as the
       exclusive representative or so designated in accordance with the provisions of this
       section shall be responsible for representing the interest of all police officers in
       the unit without discrimination.

Compare 29 U.S.C. (United States Code) § 157, providing in part: “Employees shall have the
right to self-organization, to form, join, or assist labor organizations, to bargain collectively
through representatives of their own choosing, and to engage in other concerted activities for the
purpose of collective bargaining or other mutual aid or protection . . .” with KRS 67C.406(1)(a),
providing: “Except as provided in KRS 336.130(3), consolidated local governments, their
representatives, or their agents are prohibited from: Interfering, restraining, or coercing police
officers in the exercise of the rights guaranteed in KRS 67C.402[.]”

Compare 29 U.S.C. § 158(a)(1), providing: “It shall be an unfair labor practice for an employer-
- to interfere with, restrain, or coerce employees in the exercise of the rights guaranteed in
section 157 of this title” with KRS 67C.410(1), providing: “Violations of the provisions of KRS
67C.406 shall be deemed to be unfair labor practices remedial by the cabinet . . .”

Cf. 29 U.S.C. § 160(a), providing: “The Board is empowered, as hereinafter provided, to prevent
any person from engaging in any unfair labor practice (listed in section 158 of this title) affecting
commerce.”

                                                -24-
case directly on point. Kentucky’s appellate Courts have often cited federal case

law construing federal statutes that are similar to Kentucky statues to interpret said

statutes. This has occurred even when our state statutes make no explicit reference

to those similar federal statutes. See, e.g., Commonwealth, Dep’t of Agriculture v.

Vinson, 30 S.W.3d 162, 169 (Ky. 2000); Kentucky New Era, Inc. v. City of

Hopkinsville, 415 S.W.3d 76, 80 n.3 (Ky. 2013).

               Further, I agree with FOP that it makes sense to infer that

communications between union representatives and union members are

confidential and prohibited from coerced disclosure, in certain contexts, in order to

allow union representatives to effectively perform their statutory duties under KRS

67C.400 et seq. I do not believe Sgt. Mutchler was far off point with his lay

understanding of what a union business privilege would entail. And, while courts

interpret statutes, statutes are written by the legislature for all people, not just

lawyers. It is not unheard of for a common understanding to be the intent of

legislation.

               It is perhaps best said in Cook Paint:

               [T]he very facts sought were the substance of
               conversations between an employee and his steward, as
               well as the notes kept by the steward, in the course of
               fulfilling his representational functions. Such
               consultation between an employee potentially subject to
               discipline and his union steward constitutes protected
               activity in one of its purest forms. To allow Respondent
               here to compel the disclosure of this type of information

                                           -25-
              under threat of discipline manifestly restrains employees
              in their willingness to candidly discuss matters with their
              chosen, statutory representatives.
258 N.L.R.B. at 1232. The Federal Labor Relations Authority6 relied heavily on

the analysis in Cook Paint to explicitly recognize a “privilege” just like the limited

union business privilege I urge recognizing here in U.S. Department of the

Treasury Customs Service Washington, D.C. and National Treasury Employees

Union, 38 F.L.R.A. 1300, 1308-09 (Jan. 8, 1990).

              Though Louisville/Jefferson County Metro Government (LMG)

points out that various federal and state courts have determined that no union

business privilege existed even where federal or state statutes may resemble the

NLRA, many of these decisions concerned a significantly different context than

here. Rather than concerning court review of an administrative agency action

about whether questioning of a union representative amounted to an unfair labor

practice, often these decisions involved discovery disputes in civil litigation. See

Degrandis v. Children’s Hospital Boston, 203 F. Supp. 3d 193 (D. Mass. 2016);

Chadwick v. Duxbury Pub. Schs., 475 Mass. 645, 59 N.E.3d 1143 (2016). In

contrast, in the context of determining whether an unfair labor practice resulted

from compelling disclosure of communications between union representatives and



6
 The Federal Labor Relations Authority is the independent federal administrative agency that
administers the labor-management relations program for non-postal federal employees.

                                             -26-
members about internal disciplinary proceedings, other authorities have recognized

the limited privilege I urge recognizing here. See Cook Paint; City of Newburgh;

U.S. Department of Treasury, supra.

             As for waiver of any such privilege, LMG correctly argues that

privileges may be waived. But though LMG points to Sgt. White’s signing a

document indicating he intended to waive any privilege applicable to him, the

Cabinet did not make a definitive finding that Sgt. White waived the privilege.

And FOP has asserted Sgt. White did not even have an opportunity to consult

counsel before signing the document.

             As FOP argues, the purpose of the privilege is to encourage individual

union members to make candid disclosures to their union representatives,

regarding the individual union member as the holder; therefore, it makes sense to

prohibit disclosure of communications with the representative unless the individual

member waives the privilege. And FOP has not cited any authority to support its

argument that the union or union representative is the holder of the privilege.

             Although there is not a plethora of published authority on the

question, an unpublished federal appellate court decision held that a union

business-type privilege would be held by the represented employee and not by the

union representative. See Martin v. Department of Homeland Security, 810 F.
-27-
App’x 867 (Fed. Cir. 2020). On the issue of waiver, I agree with the majority that

it is the employee, and not the union, that holds the union business privilege.

             However, neither the circuit court’s opinion, nor the majority’s,

definitively states whether a union business privilege existed. Instead, they

incorrectly distinguished this case from Cook Paint based on Sgt. White’s not

being subject to investigation and having waived the privilege—contrary to the

Cabinet’s findings—to find that any privilege did not apply or was waived.

             The circuit court states on page five of its opinion and order that Sgt.

White “was not the subject of the PSU investigation.” But the Cabinet’s factual

findings included a statement that the PSU investigator had testified that “Sgt.

White had been served a notice by the time of the interview and was therefore

considered by the PSU to be under investigation.” And the Cabinet further

explained in a footnote that: “Officers generally receive a ‘48-Hour Notice’ before

they are questioned if they face the possibility of disciplinary action in relation to

the subject matter of the questioning.” Sgt. White received such a 48-Hour Notice.

             In short, Sgt. White was the holder of the privilege recognized herein

pertaining to his communications with his union representative (Sgt. Mutchler)

about internal disciplinary matters. But the Cabinet made no finding whether he

validly waived any privilege. As the circuit court functioned as an appellate court

in reviewing the Cabinet’s decision under KRS 13B.140(1), it should have


                                          -28-
reviewed only the findings actually made by the Cabinet rather than making its

own findings on matters not decided by the Cabinet. And this Court similarly

should not make the initial determination about whether the privilege was waived.

See Klein v. Flanery, 439 S.W.3d 107, 122 (Ky. 2014) (“As an appellate court, we

review judgments; we do not make them.”); Calhoun v. CSX Transp., Inc., 331
S.W.3d 236, 245 (Ky. 2011) (“In this Commonwealth, it is axiomatic that appellate

courts are not fact-finders . . . the Court of Appeals exceeded its scope of review

when it made factual findings regarding the validity of some of Appellants’

evidence.”).

               Even though Sgt. White initialed a form purporting to waive any

privilege applying to him, signing a waiver form does not always mean that a

waiver is valid. See Humphrey v. Commonwealth, 153 S.W.3d 854, 858 (Ky. App.

2004) (despite juvenile’s signing form indicating he was waiving his right to a

preliminary hearing before transfer to circuit court, “based on the record, we are

not convinced that the waiver was valid.”). FOP suggested to the decision-makers

below that Sgt. White did not validly waive a privilege as it emphasized he did not

consult with union representatives or counsel before signing the waiver form. But

the Cabinet did not determine whether the waiver was valid—a matter which can

involve questions of fact as well as law. See generally 5 C.J.S. Appeal and Error §

824 (2021) (waiver of attorney-client privilege generally mixed question of law


                                         -29-
and fact). Rather than attempt to make our own findings of fact or conclusions of

law regarding the validity of Sgt. White’s waiver, I believe it is more appropriate

to remand to the Cabinet to address this matter.

             So, I would recognize a limited union business privilege in this

specific context, and I would reverse the trial court with directions to vacate the

denial of the unfair labor practice charge and to remand to the Cabinet for the

limited purpose of determining whether Sgt. White validly waived this union

business privilege.




                                         -30-
BRIEFS AND ORAL ARGUMENT     BRIEF FOR APPELLEE,
FOR APPELLANT:               LOUISVILLE/JEFFERSON
                             COUNTY METRO GOVERNMENT:
David Leightty
Louisville, Kentucky         Michael J. O’Connell
                             Jefferson County Attorney

                             J. Daniel Landrum
                             Wendy C. Hyland
                             Assistant Jefferson County Attorneys
                             Louisville, Kentucky

                             ORAL ARGUMENT FOR
                             APPELLEE,
                             LOUISVILLE/JEFFERSON
                             COUNTY METRO GOVERNMENT:

                             Wendy C. Hyland
                             Assistant Jefferson County Attorney
                             Louisville, Kentucky

                             BRIEF AND ORAL ARGUMENT
                             FOR APPELLEE, KENTUCKY
                             LABOR CABINET:

                             John R. Rogers
                             Frankfort, Kentucky




                           -31-